Citation Nr: 1716435	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-19 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a heart disorder, including atrial fibrillation, to include as due to exposure to herbicide agents or as secondary to service-connected type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1966 to January 1970.

This matter is before the Board of Veteran's Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded the case in December 2013 and August 2016 for further development.  That development was completed, and the case has since been returned to the Board for appellate review.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's current heart condition did not manifest in service, is not otherwise related thereto, including herbicide exposure therein, and is not caused or aggravated by his service-connected type II diabetes mellitus.


CONCLUSION OF LAW

A heart disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2016). See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with a notice letter in June 2009, prior to the initial decision on the claim.  Therefore, the notice timing requirement as set forth in Pelegrini has been met.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO notified the Veteran of the evidence necessary to substantiate his claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service personnel and treatment records, and all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran and his representative have not identified any outstanding medical records that are relevant to the claim decided herein.

The Veteran was also afforded a VA examination in September 2009, and VA medical opinions were obtained in December 2013 and September 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the VA examination and medical opinions obtained in this case were adequate, as they were predicated on a full reading of the Veteran's claims file and on an examination of the Veteran.  The examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided rationale for conclusions reached.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4).

The Board also finds that there has been substantial compliance with the prior remands.  Specifically, in December 2013, the Board directed that a VA medical opinion be obtained to address whether the Veteran's heart condition was aggravated by his diabetes mellitus or is related to herbicide exposure.  A VA medical opinion was obtained in December 2013, which addressed herbicide exposure; however, the examiner did not address the aggravation prong of secondary service connection.  Thus, in August 2016, the Board remanded the case again.  Following that remand, an additional medical opinion was obtained in September 2016, which addressed whether the Veteran's heart condition was aggravated by his diabetes mellitus.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.30(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in this case, the Veteran does not have one of the enumerated diseases considered to be chronic.  Therefore, these provisions do not apply in this case.

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc); 38 C.F.R. § 3.310.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307 (d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307 (a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

In considering the evidence of record under the laws and regulation as set forth above, the Board concludes that the Veteran is not entitled to service connection for a heart disorder. 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a heart disorder.  In fact, a January 1970 separation found his heart to be normal.

The evidence also shows that the Veteran was not diagnosed with a heart disorder for many decades thereafter. See e.g.  September 2009 VA examination report (noted date of onset in 2006); December 2009 notice of disagreement (Veteran reported diagnosis in 2005).  Indeed, the Veteran has not asserted that the disorder manifested in service or is otherwise related thereto, except for herbicide exposure, which will be addressed below.

Rather, the Veteran has contended that he has a current heart disorder that is secondary to diabetes mellitus.  He has been diagnosed with atrial fibrillation, and he is service-connected for type II diabetes mellitus.  However, the preponderance of the evidence weighs against such a claim.

In this regard, the December 2013 VA examiner opined that it is less likely than not that the Veteran's current atrial fibrillation is related to his diabetes mellitus.  In so doing, she reviewed the claims file and medical literature from the Mayo Clinic noting other possible causes.

Moreover, the September 2016 VA examiner also reviewed the claims file and medical history and noted that there is no evidence of significant disability caused by atrial fibrillation, either currently or prior to the Veteran developing diabetes mellitus.  He opined that there was no evidence of aggravation of current atrial fibrillation beyond its normal progression.  

There is no medical evidence otherwise showing that the Veteran's current heart disorder is secondary to his service-connected diabetes mellitus.

The Board also acknowledges the Veteran's contention that his current heart disorder is related to herbicide exposure in service.  The Veteran's service records show that he served in the Republic of Vietnam during the Vietnam era; therefore, he is presumed to have been exposed to herbicide agents.  However, he has not been diagnosed with ischemic heart disease.  Indeed, the post-service medical records do not document such a diagnosis, and the December 2013 VA examiner specifically found that he did not have ischemic heart disease.  Although he does have a current diagnosis of atrial fibrillation, that disorder is not listed among the enumerated diseases for which presumptive service connection is available. 38 C.F.R. § 3.309(e).  Thus, service connection cannot be granted on a presumptive basis.  

The Board also finds that the Veteran's current atrial fibrillation is not related to his herbicide exposure. 38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In this regard, the December 2013 VA examiner stated that it is less likely as not that the disorder was due to his Agent Orange exposure.  In rendering that opinion, she reviewed the claims file and medical literature from the Mayo Clinic noting other possible causes.  Additionally, the September 2009 VA examiner opined that the Veteran's atrial fibrillation was most likely due to decreased ejection fraction and atrial enlargement.  Notably, there is no medical evidence otherwise relating the disorder to the Veteran's herbicide exposure.  

The Board acknowledges the Veteran's own statements that his current heart disorder is due to his herbicide exposure in service and/or is secondary to his service-connected diabetes mellitus.  He is competent in this case to report his experience and symptoms since service, and as stated above, his herbicide exposure is presumed.  However, the Veteran is not competent to provide a nexus opinion regarding the nature and etiology of his atrial fibrillation.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his atrial fibrillation, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship, particularly in light of the delayed onset of the disorder and the other risk factors that have been identified by the VA examiners. 

Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the VA medical opinions to be more probative, as they are based on a review of the record, an examination, and the examiners' own medical expertise, training, and knowledge.  The examiners supported their conclusions with a rationale that considered medical literature and other factors.

Based on the foregoing the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder.  The evidence does not show that the disorder manifested in service, is secondary to diabetes mellitus, or is otherwise related to service, including herbicide exposure.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly the Board concludes that service connection for a heart disorder is not warranted.


ORDER

Service connection for a heart disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans' Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


